Case 5:18-cr-00258-EJD Document 800-5 Filed 05/27/21 Page 1 of 6




        Exhibit 5
 5/23/2021              Case 5:18-cr-00258-EJD Document   800-5
                                                  The Dropout PodcastFiled  05/27/21 Page 2 of 6
                                                                     - ABC Audio




                                                                                                                            (/conta


                              Shows (/podcasts)   Advertise (/podcasts/advertise/)   Press Room (https://abcaudio.com/press-room/)



 (https://abcaudio.com)
                                                                                                    Contact Us (/podcasts/contact/)
                                                                   




  Money. Romance. Tragedy. Deception. The story of Elizabeth Holmes
and Theranos is an unbelievable tale of ambition and fame gone terribly
 wrong. How did the world’s youngest self-made female billionaire lose
 it all in the blink of an eye? How did the woman once heralded as “the
   next Steve Jobs” ﬁnd herself facing criminal charges — to which she
pleaded not guilty — and up to 20 years in jail? How did her technology,
meant to revolutionize healthcare, potentially put millions of patients at
risk? And how did so many smart people get it so wrong along the way?
     A three-year investigation. Hosted by ABC News’ Rebecca Jarvis.

                                                                                                                          Privacy - Terms




 https://abcaudio.com/podcasts/the-dropout/                                                                                      1/5
5/23/2021              Case 5:18-cr-00258-EJD Document   800-5
                                                 The Dropout PodcastFiled  05/27/21 Page 3 of 6
                                                                    - ABC Audio




                                                          (https://itunes.apple.com/us/podcast/id1449500734)


                                                                       (https://www.google.com/podcasts?

 feed=aHR0cHM6Ly9mZWVkcy5jYXN0ZmlyZS5jb20vYWJjLW5ld3MtcmFkaW8vdGhlX2Ryb3BvdXQ%3D)

                                                       (https://open.spotify.com/show/7lrJqILWfMuQhqDHJEFUK6?

                                                      si=JGappFUDQiW2cVwCdJ3gug)




                                                        The Dropout
                                                        'Tulsa's Buried Truth': The Lost Graves (Ep. 3)

                                                                                                               00:00:00




                                             SHARE   SUBSCRIBE   COOKIE POLICY   DESCRIPTION


    IN THIS PLAYLIST                                                                                       10 EPISODES


            'Tulsa's Buried Truth': The Lost Graves (Ep. 3)                                                    37 min


            'Tulsa's Buried Truth': The Ashes (Ep. 2)                                                          37 min


            'Tulsa's Buried Truth': The Trigger (Ep. 1)                                                        29 min


            What Now?                                                                                          41 min


            The Downfall                                                                                       44 min




                                                                                                                          Privacy - Terms




https://abcaudio.com/podcasts/the-dropout/                                                                                       2/5
5/23/2021              Case 5:18-cr-00258-EJD Document   800-5
                                                 The Dropout PodcastFiled  05/27/21 Page 4 of 6
                                                                    - ABC Audio




      A l s o ava i l a b l e o n : ABC News (http://abcnews.go.com/US/fullpage/abc-news-app-iphone-
                              android-windows-29054814) • Amazon Echo • iHeartRadio
               (https://www.iheart.com/podcast/the-dropout-30426523/) • NPR One • Pandora
          (https://pdora.co/2I891WW) • Stitcher (https://www.stitcher.com/podcast/abc-news/the-
                        dropout) • TuneIn (https://listen.tunein.com/thedropoutweb) • RSS
                                    (https://feeds.megaphone.fm/ESP5480008395)




                                                                                                  Privacy - Terms




https://abcaudio.com/podcasts/the-dropout/                                                               3/5
5/23/2021              Case 5:18-cr-00258-EJD Document   800-5
                                                 The Dropout PodcastFiled  05/27/21 Page 5 of 6
                                                                    - ABC Audio




About Rebecca Jarvis
Rebecca Jarvis is the ABC News Chief Business, Technology & Economics Correspondent. Jarvis is the
host and creator of “The Dropout,” a top rated podcast which chronicles the rise and fall of Elizabeth
Holmes and her company, Theranos; Jarvis also hosts and created the “No Limits with Rebecca Jarvis”
                                                                                                  Privacy - Terms




https://abcaudio.com/podcasts/the-dropout/                                                               4/5
5/23/2021                 Case 5:18-cr-00258-EJD Document   800-5
                                                    The Dropout PodcastFiled  05/27/21 Page 6 of 6
                                                                       - ABC Audio




podcast; and the Host and Managing Editor of “Real Biz with Rebecca Jarvis”. Jarvis reports for all ABC
News programs and platforms including “Good Morning America,” “World News Tonight with David
Muir,” “Nightline,” “20/20,” and “This Week with George Stephanopoulos.”

Jarvis has conducted news making interviews with the biggest names in business and technology,
including Warren Buffett, Richard Branson, Sheryl Sandberg, Jessica Alba, Bill and Melinda Gates, Ursula
Burns; the first African American woman to run a fortune 500 company and General Motor CEO Mary
Barra; the first female CEO to run a car company. She has conducted worldwide exclusive interviews
with the likes of Apple CEO Tim Cook and was the first and only reporter to interview United CEO Oscar
Munoz in a worldwide exclusive following the controversy surrounding the airline’s forceful removal of a
passenger.

Read Rebecca Jarvis’ full biography on ABCNews.com »
(http://abcnews.go.com/Author/Rebecca_Jarvis)




    Advertising Inquiries (https://abcaudio.com/podcasts/advertise/) |
     Contact Us (mailto:abc.podcast.support@abc.com?Subject=The
                   Dropout Podcast via ABCRadio.com)
                                      « Back to ABC Podcasts (https://abcaudio.com/podcasts/)




Copyright ©2021 ABC Audio | Terms of Use (http://disneytermsofuse.com/) | Privacy Policy ( https://disneyprivacycenter.com/) | Your California Privacy Rights

(https://disneyprivacycenter.com/notice-to-california-residents/ ) | Children's Online Privacy Policy (https://disneyprivacycenter.com/kids-privacy-policy/english/)




                                                                                                                                                                  Privacy - Terms




https://abcaudio.com/podcasts/the-dropout/                                                                                                                               5/5
